APPEAL OF GRACE A. CROOP.Croop v. CommissionerDocket No. 2154.United States Board of Tax Appeals2 B.T.A. 174; 1925 BTA LEXIS 2505; June 26, 1925, Decided Submitted June 2, 1925.  *2505 Grace A. Croop pro se.  J. Arthur Adams, Esq., for the Commissioner.  *174  Before JAMES, LITTLETON, and SMITH.  This is an appeal from the determination of a deficiency in income tax for the year 1922, in the amount of $16.88.  The taxpayer claimed an exemption of $400 for a dependent mother.  FINDINGS OF FACT.  The taxpayer is an individual residing in the District of Columbia.  During the year in question she contributed $30 per month to the support of her mother.  Her mother was physically and mentally *175  capable of self-support and lived with her brother on his farm in Pennsylvania, where she kept house.  DECISION.  The determination of the Commissioner is approved.